

116 HR 2987 IH: National Security Accountability Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2987IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Foster introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Foreign Affairs, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Security Act of 1947 to require the appointment by the President of the
			 Assistant to the President for National Security Affairs to be made by and
			 with the advice and consent of the Senate.
	
 1.Short titleThis Act may be cited as the National Security Accountability Act. 2.Appointment and confirmation of Assistant to the President for National Security AffairsSection 101 of the National Security Act of 1947 (50 U.S.C. 3021) is amended by adding at the end the following new subsection:
			
 (g)Assistant to the President for National Security AffairsThe Assistant to the President for National Security Affairs shall be appointed by the President, by and with the advice and consent of the Senate..
		